NOTE: This order is nonprecedential
United States Court of Appeals
for the FederaI Circuit
JOHN BERRY, DIRECTOR, OFFICE OF
PERSONNEL MANAGEMENT,'
Petitioner,
V.
RHONDA K. CONYERS AND _
DEVON HAUGHTON NORTHOVER,-
Respondents,
AND _
MERIT SYSTEMS PROTECTION BOARD,
Respondent.
2011-3207
Petiti0n for Review of the Merit Systerns Protection
Board in consolidated case nos. CHO752090925-R-1 and
AT0752100184-R-1.
ON MOTION
ORDER
The National Treasury E1np10yees Union (NTEU)
moves for clarification of the due date for their brief as

BERRY V. CONYERS 2
amici curiae in support of the Respondents. Federa1 Rule
of Appe]late Procedure 29(e) requires that the brief is f1led
“no later than 7 days after the principal brief of the party
being supported is Eled.”
Upon consideration thereof,
IT ls ORDERED THAT:
The motion is granted to the extent that the court or-
ders that NTEU’s brief is due no later than 7 days after
the Respondents file their briefs.
FOR THE COURT
JAN 2 7 2012
lsi J an Horbaly
Date J an Horba1y
Clerk _
cc: Abby C. Wright, Esq.
Andres M. Graja1es, Esq.
Jeffrey A. Gauger, Esq.
Gregory J. O'Duden, Esq.
s24
FlLED
. CUUR'T 0F APPEALS FOB
u STl~lE FEDERAL ClRCUlT
JAN 27 2012
JAN HORBALY
CLERK